
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.32


NEW WORLD COFFEE—MANHATTAN BAGEL, INC.

246 Industrial Way West
Eatontown, NJ 08824


June 19, 2001

To the Parties Named on Schedule I hereto:

        Reference is hereby made to the (i) Series F Preferred Stock and Warrant
Purchase Agreement dated as of January 18, 2001 (as amended, the "First Series F
Purchase Agreement") between the Company and Halpern Denny III, L.P. ("Halpern
Denny"), (ii) the Second Series F Preferred Stock and Warrant Purchase Agreement
dated as of March 29, 2001 (the "Second Series F Purchase Agreement") between
the Company and Halpern Denny and (iii) the Exchange Agreement dated as of
January 18, 2001 (as amended, the "Exchange Agreement") among the Company,
Brookwood New World Investors L.L.C. and BET Associates, L.P.

        The parties hereto agree to amend and restate Section 2 of the Exchange
Agreement in its entirety as follows:

        "WARRANT STEP-UP.    If within one year from the date hereof, (i) the
Company has not redeemed the Shares or (ii) the Company has redeemed the
Series F Exchange Shares by the issuance of the Notes (as provided in the
Certificate of Designation) attached hereto as EXHIBIT B.(the "Notes") but has
not paid such Notes in full, the Company will issue, on such first anniversary
date and on each June 30 and December 31 following such first anniversary of the
date hereof, to the Stockholders warrants in the form of EXHIBIT C hereto
representing an additional 1.154% of the Fully Diluted Common Stock of the
Company outstanding on such date, which percentage shall be reduced pro rata
based upon the Series F Exchange Shares theretofore redeemed for cash or the
Notes theretofore repaid, as applicable. For purposes of this
Section 9.1(c)(ii), at the time of each such issuance of Warrants, the number of
shares subject to such Warrants shall be calculated to result in the applicable
percentage of Fully Diluted Common Stock before such issuance of Warrants. For
purposes of this Section 2, at the time of each such issuance of the warrants
referred to in this Section 2, the number of shares subject to such warrants
shall be calculated to result in the applicable percentage of Fully Diluted
Common Stock before such issuance of warrants. The issuance of any additional
warrants pursuant to this Section 2 shall be treated as an adjustment to the
purchase price of the Series F Exchange Shares."

        The parties hereto agree to amend and restate Section 2.2 of the First
Series F Purchase Agreement and the Second Series F Purchase Agreement in their
entirety as follows:

        "WARRANT STEP-UP.    If within one year following the Closing Date,
(i) the Company has not redeemed the Shares or (ii) the Company has redeemed the
Shares by the issuance of the Notes (as provided in the Certificate of
Designation) attached hereto as EXHIBIT C (the "Notes") but has not paid such
Notes in full, the Company will issue, on such first anniversary date and on
each June 30 and December 31 following such first anniversary of the Closing
Date, to the Purchaser warrants in the form of EXHIBIT B hereto representing an
additional 0.375% of the Fully Diluted Common Stock of the Company outstanding
on such date for every $5,000,000 of Series F Preferred Stock purchased by the
Purchaser pursuant to this Agreement, which percentage shall be reduced pro rata
based upon Shares theretofore redeemed for cash or the Notes theretofore repaid,
as applicable. For purposes of this Section 2.2, at the time of each such
issuance of Warrants, the number of shares subject to such Warrants shall be
calculated to result in the applicable percentage of Fully Diluted Common Stock
before such issuance of Warrants. The issuance of any additional warrants
pursuant to this Section 2.2 shall be treated as an adjustment to the purchase
price of the Shares."

--------------------------------------------------------------------------------

        The parties hereto agree to amend Section 7 of the Exchange Agreement
and Section 8 of the First Series F Purchase Agreement and Second Series F
Purchase Agreement by adding a new clause which shall read in its entirety as
follows:

        "On or prior to the earlier of October 17, 2001 and a Change of Control
Event (as defined in the Certificate of Designation), the Company shall file an
amendment to its Certificate of Incorporation to increase the number of shares
of authorized shares of Common Stock to at least 125,000,000,"

        The parties hereto agree that the Warrants issued pursuant to the
Exchange Agreement and the First Series F Purchase Agreement and Second Series F
Purchase Agreement shall be amending and restating Section (f) thereof in its
entirety as follows:

        "(f) ANTI-DILUTION AND ADJUSTMENT PROVISIONS.    The Exercise Price and
the number and kind of securities purchasable upon the exercise of this Warrant
shall be subject to adjustment from time to time beginning on the date of issue
of this Warrant, as hereinafter provided:

        (1)   In case the Company shall issue Common Stock as a dividend upon
Common Stock or in payment of a dividend thereon or shall subdivide the number
of outstanding shares of its Common Stock into a greater number of shares or
shall contract the number of outstanding shares of its Common Stock into a
lesser number of shares, the Exercise Price then in effect shall be adjusted,
effective at the close of business on the record date for the determination of
stockholders entitled to receive such dividend or be subject to such subdivision
or contraction, to the price (computed to the nearest thousandth of a cent)
determined by dividing (A) the product obtained by multiplying the Exercise
Price in effect immediately prior to the close of business on such record date
by the number of shares of Common Stock outstanding prior to such dividend,
subdivision or contraction, by (B) the sum of the number of shares of Common
Stock outstanding immediately after such dividend, subdivision, or contraction.

        (2)   If any capital reorganization or reclassification of the capital
stock of the Company (other than as set forth in subsection (1) of this
Section (f)), or consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected, then, lawful and adequate provision shall be made
whereby the holder of each Warrant shall thereafter have the right to purchase
and receive upon the basis and upon the terms and conditions specified in the
Warrant and in lieu of the shares of Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented by such Warrant (the "Purchasable Shares"), such shares of stock,
securities or assets issuable or payable with respect to or in exchange for the
Purchasable Shares had they been purchased immediately before such
reorganization, reclassification, consolidation, merger or sale, and in any such
case appropriate provision shall be made with respect to the rights and interest
of the Holder to the end that the provisions of the Warrant (including, without
limitation, provisions for adjustment of the Exercise Price and of the number of
shares issuable upon the exercise of Warrants) shall thereafter be applicable as
nearly as may be practicable in relation to any shares of stock, securities, or
assets thereafter deliverable upon exercise of Warrants. The Company shall not
effect any such consolidation, merger or sale unless prior to or simultaneously
with the consummation thereof, the successor corporation (if other than the
Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume, by written instrument, the obligation to
deliver to the Holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Holder may be entitled to
purchase.

        (3)   Upon each adjustment of the Exercise Price pursuant to subsection
(1) of this Section (f), the number of shares of Common Stock specified in each
Warrant shall thereupon evidence the right to purchase that number of shares of
Common Stock (calculated to the nearest hundredth of a share of Common Stock)
obtained by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of shares of Common Stock purchasable immediately prior
to

--------------------------------------------------------------------------------




such adjustment upon exercise of such Warrant and dividing the product so
obtained by the Exercise Price in effect after such adjustment,

        (4)   Irrespective of any adjustments of the number or kind of
securities issuable upon exercise of Warrants or the Exercise Price, Warrants
theretofore or thereafter issued may continue to express the same number of
shares of Common Stock and Exercise Price as are stated in similar Warrants
previously issued.

        (5)   On each of June 30, 2002 and any date thereafter in which
Additional Jefferies Warrants (as defined below) are issued, the number of
shares specified in this Warrant shall be adjusted to that number of shares of
Common Stock equal to the Existing Warrant Shares plus the Additional Warrant
Shares (where X is the number of Additional Warrant Shares derived from the
following equation):

        the number of shares of Common Stock which could be purchased hereunder
or have already been purchased hereunder immediately after the issuance of the
Jefferies Warrants or the Additional Jefferies Warrants, as the case may be (the
"Existing Warrant Shares")               X + the Existing Warrant Shares

--------------------------------------------------------------------------------

  =  

--------------------------------------------------------------------------------

        the Fully-Diluted Common Stock of the Company immediately prior to the
issuance of the Jefferies Warrants or the Additional Jefferies Warrants, as the
case may be (but excluding 5,369,084 shares)               the Fully-Diluted
Common Stock of the Company immediately after the issuance of the Jefferies
Warrants or the Additional Jefferies Warrants, as the case may be (including the
Additional Warrant Shares and any additional shares of Common Stock issuable
pursuant to the terms of other warrants of the Company similar to this Warrant)

provided, however, that in the event that any shares of Series F Preferred Stock
of the Corporation are redeemed (other than through the issuance of the Notes
(as provided in the Certificate of Designation) if such Notes have not been paid
in full) prior to June 30, 2002, then the Additional Warrant Shares derived from
the equation above shall be reduced to an amount equal to the product of (x) the
Additional Warrant Shares multiplied by (y) the quotient of (i) the number of
shares of Series F Preferred Stock outstanding as of June 30, 2002 divided by
(ii) the number of shares of Series F Preferred Stock outstanding as of June 30,
2001.

        For purposes of this subsection (5), the "Fully-Diluted Common Stock of
the Company" shall include all outstanding shares of Common Stock, and all
shares of Common Stock issuable pursuant to all outstanding options, warrants or
convertible securities (including convertible debt) of the Company. For purposes
of this subsection (5), "Jefferies Warrants" are the warrants, dated as of
June 19, 2001, to purchase Common Stock of the Company issued to the holders of
the Senior Secured Increasing Rate Notes due 2003. The "Additional Jefferies
Warrants" are any additional warrants issued pursuant to the Jefferies Warrants
because the Company has not repaid the Senior Secured Increasing Rate Notes due
2003. In the event that this Warrant shall be exercised in full prior to
June 30, 2002 or any date thereafter in which Additional Jefferies Warrants are
issued, a new Warrant representing the amount of the adjustment pursuant to this
subsection (5) shall be issued upon the occurrence of such adjustment and such
Warrant shall be substantially in the form of this Warrant. The preceding
provision shall survive the exercise of this Warrant.

--------------------------------------------------------------------------------




        (6)   The Company may, at its sole option, retain the independent public
accounting firm regularly retained by the Company, or another firm of
independent public accountants of recognized standing selected by the Company's
Board of Directors, to make any computation required under this Section (f) and
a certificate signed by such firm shall be conclusive evidence of any
computation made under this Section (f).

        (7)   Whenever there is an adjustment in the Exercise Price or in the
number or kind of securities issuable upon exercise of the Warrants, or both, as
provided in this Section (f), the Company shall (i) promptly file in the custody
of its Secretary or Assistant Secretary a certificate signed by the Chairman of
the Board or the President or a Vice President of the Company and by the
Treasurer or an Assistant Treasurer or the Secretary or an Assistant Secretary
of the Company, setting forth the facts requiring such adjustment and the number
and kind of securities issuable upon exercise of each Warrant after such
adjustment; and (ii) cause a notice stating that such adjustment has been
effected and stating the Exercise Price then in effect and the number and kind
of securities issuable upon exercise of each Warrant to be sent to each
registered holder of a Warrant.

        (8)   The Exercise Price and the number of shares issuable upon exercise
of this Warrant shall not be adjusted except in the manner and only upon the
occurrence of the events heretofore specifically referred to in this
Section (f).

        (9)   The Board of Directors of the Company may, in its sole discretion,
(a) reduce the Exercise Price of each Warrant, (b) increase the number of shares
of Common Stock issuable upon exercise of each Warrant and/or (c) provide for
the issuance of other securities (in addition to the shares of Common Stock
otherwise issuable upon exercise of the Warrant) upon exercise of each Warrant."

        As soon as practicable, the holders of the Warrants shall deliver to the
Company the original Warrants, and the Company shall issue amended and restated
Warrants to reflect the amendment described above; provided, however, that the
amendment described above shall be in full force and effect regardless of
whether an amended and restated Warrant is issued.

        The Company shall pay the fees and expenses of the parties hereto
(including without limitation, the fees and expenses of their counsel,
accountants and other advisors) in connection with the negotiation and execution
of this letter agreement and the transactions contemplated by the acquisition by
the Company of the assets of Einstein / Noah Bagel Corp. and the issuance and
sale by the Company of certain senior secured increasing rate notes to
Jefferies & Co.

--------------------------------------------------------------------------------


    NEW WORLD COFFEE-MANHATTAN BAGEL, INC.
 
 
By:
/s/  R. RAMIN KAMFAR          

--------------------------------------------------------------------------------

                            
 
 

--------------------------------------------------------------------------------


ACKNOWLEDGED AND AGREED:
 
 
HALPERN DENNY III, L.P.
 
 
By:
/s/  WILLIAM NIMMO          

--------------------------------------------------------------------------------

                            
 
 
 
 
BROOKWOOD NEW WORLD INVESTORS L.L.C.
 
 
By:
/s/  THOMAS N. TRKLA          

--------------------------------------------------------------------------------

                            
 
 
 
 
BET ASSOCIATES, L.P.
 
 
By:
/s/  BRUCE E. TOLL          

--------------------------------------------------------------------------------

                            
 
 
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.32



NEW WORLD COFFEE—MANHATTAN BAGEL, INC. 246 Industrial Way West Eatontown, NJ
08824
